      Case 1:17-cv-00199-GBD-SDA Document 191 Filed 02/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

B. Braxton/Obed-Edom,                                                          2/2/2021

                                  Plaintiff,
                                                               1:17-cv-00199 (GBD) (SDA)
                   -against-
                                                               ORDER
The City of New York et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, it is hereby Ordered as follows:

       1. Plaintiff’s motion to compel (see ECF No. 181 at 1-2) is DENIED. As further set forth

           on the record, the documents Plaintiff seeks are from 2009 and 2010 and, thus, pre-

           date the signing of the general release that is at issue in this action by at least eight

           years. Accordingly, the Court finds that these records are not relevant and

           proportional to the needs of the case. However, as Plaintiff is a pro se litigant and

           proceeding in forma pauperis (see ECF No. 5), the Court will direct the Clerk of Court

           to issue subpoenas to the Central New York Psychiatric Center (“CNYPC”) and

           Clinton Correctional Facility, through which Plaintiff received treatment in 2019 (see

           Mem. Decision & Order, ECF No. 146, at 7-8), and which may have records germane

           to Plaintiff’s mental capacity at the time he signed the release in August 2018. 1 See

           Verhow v. Hess, No. 13-CV-00012 (JJM), 2014 WL 297342, at *1 (W.D.N.Y. Jan. 27,

1
  In his objections to the Court’s September 1, 2019 Report & Recommendation, Plaintiff attached a
treatment plan from CNYPC from January 2019. (Pl.’s Objs., ECF No. 144, at 12.) It appears that the
treatment was provided by CNYPC through a unit located at Clinton Correctional Facility. To ensure that
Plaintiff receives the complete set of his treatment records, the Court will issue subpoenas to both
entities.
     Case 1:17-cv-00199-GBD-SDA Document 191 Filed 02/02/21 Page 2 of 3




           2014) (directing service of Rule 45 subpoena by U.S. Marshals Service); see also 28

           U.S.C. § 1915(d). The Court also will direct the United States Marshals Service to

           serve the subpoenas by certified mail. See, e.g. Smith v. Benson, No. 08-cv-00485,

           2011 WL 839736, at *1 (W.D.N.Y. Mar. 7, 2011) (citations omitted).

       2. Defendants’ cross-motion to compel (see ECF No. 181 at 2-3) is DENIED as moot.

           Defendants indicated during today’s call that they are not seeking any additional

           discovery from Plaintiff.

       3. No later than March 16, 2021, Plaintiff shall file a letter indicating what, if any,

           documents he has received in response to the subpoenas.

       4. Defendants shall file their anticipated motion for summary judgment no later than

           April 5, 2021. Plaintiff shall file his response no later than June 8, 2021 and

           Defendants shall file their reply, if any, no later than June 22, 2021.

       The Clerk of Court is respectfully requested to complete a subpoena form (AO 88B (Rev.

12/13)) to the Central New York Psychiatric Center and to Clinton Correctional Facility,

commanding each to produce the following documents: “All medical records for Benjamin

Braxton/Obed-Edom.” The place of production shall be Plaintiff’s address: Benjamin

Braxton/Obed-Edom, DIN No. 16-A-2314, Auburn Correctional Facility, P.O. Box 618, 135 State

Street, Auburn, NY 13024, and the date and time of production shall be twenty-one (21) days

from the date of service at 5:00 p.m.

       The Clerk of Court is further requested to complete a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each subpoena. The address for the Central

New York Psychiatric is: 9005 Old River Road, Marcy, NY 13403, P.O. Box 300. The address for


                                                 2
     Case 1:17-cv-00199-GBD-SDA Document 191 Filed 02/02/21 Page 3 of 3




Clinton Correctional Facility is: 1156 Rt. 374, P.O. Box 2000, Dannemora, NY 12929-2000. The

Clerk of Court shall deliver all necessary paperwork, including a copy of each subpoena and this

Order, to the Marshals Service to effect service by certified mail.


       The Clerk of Court is further requested to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               February 2, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 3
